Kupferman, J.,
dissents in the following memorandum: The original decision in the Civil Court of the City of New York tried to a jury with Judge Allen Murray Myers presiding, has the following notation: "judgment may be entered in favor of defendant Jean C. Peterson dismissing the complaint and cross-complaint against her and severing the remainder of the cause of action against the defendants Harold Forkey and Sara L. Forkey. As to the latter, the action against Harold Forkey and Sara L. Forkey has been settled for the sum of $20,000.” As the Justice at Special Term in the present matter ruled, there remained only "the ministerial function of entering judgment”. There certainly was a full opportunity to litigate the issues. (Schwartz Public Administrator of County of Bronx, 24 NY2d 65; B. R. DeWitt, Inc. v Hall, 19 NY2d 141.) Furthermore, an ^actual "judgment” is not necessary. (See Vavolizza v Krieger, 33 NY2d 351, 356.) The fact that the defendants in the present action who were codefendants in the previous action, may have settled with the then plaintiff, cannot affect the right of the present plaintiff who was successful in that previous litigation both as against the complaint and the cross complaint. I would affirm.